DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 8-9, 15-16, and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-2, 5, 8-9, 12, 15-16, 19, 21-22, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 20190313406 A1; hereinafter referred to as “Liu”).
Regarding Claim 1, Yang discloses an apparatus comprising: 
a receiver (Claim 41, Liu discloses an apparatus, or user equipment (UE), comprising a receiver) that receives an indication of resource reservation for uplink communication (¶95, Liu discloses receiving, by a user equipment (UE) from an evolved node B (eNB), signaling of resources for uplink transmission of ultra-reliable low-latency communication (URLLC)), wherein the indication is based on information reported from a first remote unit (¶95, Liu discloses signaling transmitted by a evolved node B (eNB)), and the indication of resource reservation is for a combination of enhanced mobile broadband communication and ultra-reliable and low latency communication (¶95, Liu discloses signaling that indicates a slot reserved for both URLLC and enhanced mobile broadband (eMBB) in a slot), the indication indicates an uplink communication resource pattern (¶95, Liu discloses signaling that indicates resources corresponding to ultra-reliable low latency (URLCC) and enhanced mobile broadband (eMBB) in a slot), and the uplink communication resource pattern identifies one or more time resources for enhanced mobile broadband communication and one or more time resources for ultra-reliable and low latency communication (¶95, Liu discloses signaling that indicates a first set of time-domain locations where downlink eMBB is performed and a second set of time-domain locations where URLLC is performed); 
a processor (Claim 41, Liu discloses an apparatus, or user equipment (UE), comprising a processor) that determines a resource based on the indication (¶95, Liu discloses determining, by the UE, a first set of time-domain locations where downlink eMBB is performed and a second set of time-domain locations where uplink URLLC is performed), wherein the resource comprises a combination of an enhanced mobile broadband communication resource and an ultra-reliable and low latency communication resource (¶95, Liu discloses the slot comprises uplink URLLC traffic and downlink eMBB traffic); and 
a transmitter (Claim 41, Liu discloses an apparatus, or user equipment (UE), comprising a transmitter) that transmits data on the resource (¶95 & Fig. 10, Liu discloses transmitting uplink URLLC in certain symbols of a slot).
Regarding Claim 2, Liu discloses the apparatus of claim 1.
Liu further discloses the receiver receives the indication of resource reservation for uplink communication in downlink control information (¶95 & Fig. 10, Liu discloses that the signaling may be in the form of downlink control signaling).
Regarding Claim 5, Liu discloses the apparatus of claim 3.
Liu further discloses the uplink communication resource pattern is predefined or preconfigured (¶95, Liu discloses signaling that indicates a first set of time-domain locations where downlink eMBB is performed and a second set of time-domain locations where URLLC is performed is pre-configured by the eNB).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 1.
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 2.
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 5.
Regarding Claim 15, Liu discloses an apparatus comprising: 
¶122-125 & Fig. 6 (620), Yang discloses a network device comprising a communication unit 620) that receives information from a first remote unit (¶59 & Fig. 3 (S101), Yang discloses receiving, by the network device from the terminal device, scheduling request information), wherein the information comprises a traffic type, a traffic period, a payload size, a delay tolerance, or some combination thereof (¶59, Yang discloses that the scheduling request information indicates the type of service data to be transmitted by the terminal device.  Examiner correlates the type of service data to be transmitted as “a traffic type”); 
a processor (¶122-125 & Fig. 6 (620), Yang discloses a network device comprising a processing unit 610) that generates an indication of resource reservation for uplink communication based on the information (¶62 & Fig. 3 (S102), Yang discloses generating, by the eNB, uplink resource authorization information.  The uplink resource authorization information indicates uplink resources allocated for terminal communication), wherein the indication of resource reservation is for a combination of enhanced mobile broadband communication and ultra-reliable and low latency communication (¶66 & ¶69, Yang discloses that the scheduling information may further indicates the data service types to be transmitted by the terminal device.  Here, the scheduling information may indicate the that the terminal device intends to transmit enhanced Mobile Broadband, eMBB, traffic and ultra-reliable low latency, URLL, traffic); and
a transmitter (¶122-125 & Fig. 6 (620), Yang discloses a network device comprising a communication unit 620) that transmits the indication of resource reservation for uplink communication to a second remote unit (¶62 & Fig. 3 (S102), Yang discloses generating, by the eNB, uplink resource authorization information.  The uplink resource authorization information indicates uplink resources allocated for terminal communication).
Regarding Claim 16, Yang discloses the apparatus of Claim 15.
Yang further discloses the receiver receives the indication of resource reservation for uplink communication in downlink control information.
Regarding Claim 19, Claim 19 is rejected on the same basis as Claim 5.
Regarding Claim 21, Claim 21 is rejected on the same basis as Claim 15.
Regarding Claim 22, Claim 22 is rejected on the same basis as Claim 16.
Regarding Claim 25, Claim 25 is rejected on the same basis as Claim 5.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 10-12, 17-19, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Li et al. (US 20180184431 A1; hereinafter referred to as “Li”).
Regarding Claim 15, Liu discloses an apparatus comprising: 
a processor (¶180-182, Liu discloses a network device comprising a processor 1003) that generates an indication of resource reservation for uplink communication based on the information (¶95, Liu discloses generating, by the eNB, signaling that indicates a slot reserved for uplink URLLC by the UE), wherein the indication of resource reservation is for a combination of enhanced mobile broadband communication and ultra-reliable and low latency communication (¶95, Liu discloses signaling that indicates a slot reserved for both URLLC and enhanced mobile broadband (eMBB) in a slot), the indication indicates an uplink communication resource pattern (¶95, Liu discloses signaling that indicates resources corresponding to ultra-reliable low latency (URLCC) and enhanced mobile broadband (eMBB) in a slot), and the uplink communication resource pattern identifies one or more time resources for enhanced mobile broadband communication and one or more time resources for ultra-reliable and low latency communication (¶95, Liu discloses signaling that indicates a first set of time-domain locations where downlink eMBB is performed and a second set of time-domain locations where URLLC is performed); and 
-5-a transmitter (¶180-182, Liu discloses a network device comprising a transmitter 1002)  that transmits the indication of resource reservation for uplink communication to a second remote unit (¶95, Liu discloses transmitting, by an evolved node B (eNB) to a user equipment (UE), signaling of resources for uplink transmission of ultra-reliable low-latency communication (URLLC)).
However, Liu does not explicitly disclose a receiver that receives information from a first remote unit, wherein the information comprises a traffic type, a traffic period, a payload size, a delay tolerance, or some combination thereof.
Li teaches a receiver (¶109-110 & Fig. 7, Li discloses a base station 105 comprising a receiver 710) that receives information from a first remote unit (¶76 & Fig. 5 (505), Li discloses receiving, by the evolved node B (eNB) 105 from a first user equipment (UE) 115-a, of an indication.  Examiner correlates a first user equipment (UE) 115-a as "a first remote unit".  Examiner correlates the evolved node B (eNB) 105 as an "apparatus"), wherein the information comprises a traffic type, a traffic period, a payload size, a delay tolerance, or some combination thereof (¶76-77 & Fig. 5 (510), Li discloses the indication comprises information indicating a UE type, transmission power, and/or zones.  Here, UE type, identified as "a mission-critical UE", identifies the type of traffic identified as ultra-reliable low latency traffic.  Furthermore, URLLC traffic indicates a delay tolerance of 1ms).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Liu by requiring a receiver that receives information from a first Li, Abstract).
Regarding Claim 21, Claim 21 is rejected on the same basis as Claim 15.
Regarding Claim 16, Liu in view of Li discloses the apparatus of Claim 15.
Liu further discloses the receiver receives the indication of resource reservation for uplink communication in downlink control information (¶95 & Fig. 10, Liu discloses that the signaling may be in the form of downlink control signaling).
Regarding Claim 22, Claim 22 is rejected on the same basis as Claim 16.
Regarding Claim 19, Liu in view of Li discloses the apparatus of claim 17.
Liu further discloses the uplink communication resource pattern is predefined or preconfigured (¶95, Liu discloses signaling that indicates a first set of time-domain locations where downlink eMBB is performed and a second set of time-domain locations where URLLC is performed is pre-configured by the eNB).
Regarding Claim 25, Claim 25 is rejected on the same basis as Claim 19.
Claims 3-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Nam et al. (US 20170257860 A1; hereinafter referred to as “Nam”).
Regarding Claim 3, Liu discloses the method of claim 1.
However, Liu does not explicitly disclose the indication comprises a single bit indicating whether an uplink communication resource pattern is used.
Nam teaches the indication comprises a single bit indicating whether an uplink communication resource pattern is used (¶215 | Application 62/306,415: Pgs. 7-8, Nam teaches using a single bit in a downlink control information that indicates whether ultra-reliable low latency communication is scheduled in the current subframe).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Liu by requiring that the indication comprises a single bit indicating whether an uplink communication resource pattern is used as taught by Nam because user experience is improved by supporting higher data rates beyond 4th-Generation (4G) communication system such as long term evolution (LTE) (Nam, ¶9).
Regarding Claim 4, Yang in view of Nam discloses the apparatus of claim 3.
Nam further teaches the receiver receives information indicating the uplink communication resource pattern (¶215 | Application 62/306,415: Pgs. 7-8, Nam teaches using a single bit in a downlink control information that indicates an uplink communication pattern includes both ultra-reliable low latency communication (URLLC) and enhanced mobile broadband (eMBB) or an uplink communication pattern only including eMBB and excluding URLLC).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Liu in view of Nam by requiring that the receiver receives information indicating the uplink communication resource pattern as taught by Nam because user experience is improved by supporting higher data rates beyond 4th-Generation (4G) communication system such as long term evolution (LTE) (Nam, ¶9).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 3.
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 4.
Claims 17-19 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Li in further view of Nam et al. (US 20170257860 A1; hereinafter referred to as “Nam”).
Regarding Claim 17, Liu in view of Li discloses the apparatus of claim 15.
However, Liu in view of Li does not explicitly disclose the indication comprises a single bit indicating whether an uplink communication resource pattern is used.
Nam teaches the indication comprises a single bit indicating whether an uplink communication resource pattern is used (¶215 | Application 62/306,415: Pgs. 7-8, Nam teaches using a single bit in a downlink control information that indicates whether ultra-reliable low latency communication is scheduled in the current subframe).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Liu in view of Li by requiring that the indication comprises a single bit indicating whether an uplink communication resource pattern is used as taught by Nam because user experience is improved by supporting higher data rates beyond 4th-Generation (4G) communication system such as long term evolution (LTE) (Nam, ¶9).
Regarding Claim 18, Liu in view of Li in further view of Nam discloses the apparatus of claim 17.
Nam further teaches the transmitter transmits information indicating the uplink communication resource pattern (¶215 | Application 62/306,415: Pgs. 7-8, Nam teaches transmitting, by the transmitted of a base station, a single bit in a downlink control information that indicates an uplink communication pattern includes both ultra-reliable low latency communication (URLLC) and enhanced mobile broadband (eMBB) or an uplink communication pattern only including eMBB and excluding URLLC).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Liu in view of Li in further view of Nam by requiring that the transmitter transmits information indicating the uplink communication resource pattern as taught by Nam because user experience is improved by supporting higher data rates beyond 4th-Generation (4G) communication system such as long term evolution (LTE) (Nam, ¶9).
Regarding Claim 23, Claim 23 is rejected on the same basis as Claim 17.
Regarding Claim 24, Claim 24 is rejected on the same basis as Claim 18.

Allowable Subject Matter
Claims 6-7, 14-15, 20, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ERIC NOWLIN/Examiner, Art Unit 2474